NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 MAX LOUMENA,                                    No.    15-17130

                  Plaintiff-Appellant,           D.C. No. 5:14-cv-05423-LHK

   v.
                                                 MEMORANDUM*
 EVALINA BARTH,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Max Loumena appeals pro se from the district court’s judgment denying his

motion for appointment of a guardian ad litem and subsequent dismissal of his civil

rights action. We have jurisdiction under 28 U.S.C. § 1291. We dismiss this

appeal as moot.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Approximately one month after Loumena filed this appeal, he turned 18

years of age and was no longer required to secure the appointment of a guardian ad

litem in order to pursue his claims. See Fed. R. Civ. P. 17(b)(1) (the capacity of an

individual to sue or be sued is determined by the law of the individual’s domicile);

Cal. Civ. P. Code § 372(a) (a minor must be represented in court proceedings by a

guardian ad litem or guardian or conservator of an estate (emphasis added)).

Accordingly, this appeal is moot because this court cannot grant effective relief

regarding the district court’s denial of Loumena’s motion to appoint a guardian ad

litem and the resulting dismissal of the action. See United States v. Tanoue, 94
F.3d 1342, 1344 (9th Cir. 1996) (“[A]n appeal must be dismissed as moot if an

event occurs while the appeal is pending that makes it impossible for the appellate

court to grant any effectual relief whatever to the prevailing party.” (citations and

internal quotation marks omitted)).

      Loumena’s request for a transfer to the Central District of California, raised

for the first time in his opening brief, is denied.

      In light of our disposition, we do not consider Loumena’s arguments

regarding the merits of his claim.

      DISMISSED.




                                            2                                   15-17130